       Case 1:19-cv-00929-AJN-SDA Document 22 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            5/27/2020


  Tommy James Banks,

                         Plaintiff,
                                                                                 19-cv-929 (AJN)
                   –v–
                                                                               OPINION & ORDER
  Commissioner of Social Security,

                         Defendant.


ALISON J. NATHAN, District Judge:

       Before the Court is Judge Aaron’s Report & Recommendation recommending that the

Court grant the Defendant’s unopposed motion for judgment on the pleadings under Rule 12(c).

See Dkt. No. 21.

       When considering the findings and recommendations of a Magistrate Judge, the Court

may “accept, reject, or modify [them], in whole or in part.” 28 U.S.C. § 636(b)(1). The Court

must make a de novo determination of any portions of a magistrate’s report or findings to which

a party raises an objection, and reviews only for “clear error on the face of the record” when

there are no objections to the R & R. Brennan v. Colvin, No. 13-cv-6338 (AJN), 2015 WL

1402204, at *1 (S.D.N.Y. Mar. 25, 2015); see also Hicks v. Ercole, No. 09-cv-2531 (AJN)

(MHD), 2015 WL 1266800, at *1 (S.D.N.Y. Mar. 18, 2015); Gomez v. Brown, 655 F.Supp.2d

332, 341 (S.D.N.Y. 2009). Clear error is found only when, upon review of the entire record, the

Court is left with “the definite and firm conviction that a mistake has been committed.” Laster v.

Mancini, No. 07-CV-8265 (DAB) (MHD), 2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25, 2013)

(quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).
      Case 1:19-cv-00929-AJN-SDA Document 22 Filed 05/27/20 Page 2 of 2



       Objections to Judge Aaron’s R & R were due by March 17, 2017. See Dkt. No. 21 at 22.

As of May 27, 2020, no objections have been filed. The Court thus reviews the R & R for clear

error, and finds none. The Court therefore adopts the R & R in its entirety and GRANTS

Defendant’s motion to judgment on the pleadings for the reasons provided in Judge Aaron’s

Report and Recommendation. The Clerk of Court is respectfully ordered to close this case.

       The Court will mail a copy of this Opinion to the pro se Plaintiff, and that mailing will be

noted on the public docket.



       SO ORDERED.

 Dated: May 27, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
